Citation Nr: 0633241	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis with tinnitus, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a separate compensable evaluation for 
residuals of cerebrospinal meningitis with bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran subsequently perfected an 
appeal.

In November 1996, the Board remanded this case. A RO hearing 
was held in March 1997 and a transcript of that hearing is 
associated with the claims folder and has been reviewed.  The 
August 1999 supplemental statement of the case (SSOC) 
incorporated the issues of service connection for headaches 
and memory loss secondary to cerebrospinal meningitis, noting 
that these issues were inextricably intertwined with the 
claim for increase.

In June 2000, the Board denied the benefits sought on appeal.  
The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  In March 2002, the 
Court issued a Memorandum Decision vacating and remanding the 
Board's June 2000 decision regarding the veteran's claims for 
entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis, and for entitlement to service 
connection for headaches and memory loss.

In June 2003, the Board remanded this case for additional 
development.  By a December 2003 rating decision, the RO 
determined that bilateral hearing loss and tinnitus were 
residuals of cerebrospinal meningitis, and continued the 10 
percent evaluation for the residuals of cerebrospinal 
meningitis.  The RO also continued the denial of service 
connection for headaches and memory loss secondary to 
cerebrospinal meningitis.  In August 2004, the Board remanded 
the case for further development.

In an October 2005 rating decision, the RO granted service 
connection for tension migraine headaches, effective March 
22, 1993.

In April 2006, the Board denied the veteran's claim of 
secondary service connection for memory loss.  Also, because 
the veteran's increased rating claim for residuals of 
cerebrospinal meningitis required evaluation of the veteran's 
tinnitus, the issue was subject to a stay.  See Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005).  As will be discussed 
below, the stay has since been lifted.  

In September 2006, the veteran's motion to advance his docket 
was received, and granted the following month.

Based on the circumstances of this case, the Board has 
recharacterized the issue currently on appeal into two 
separate issues, as reflected on the title page of this 
decision.  The Board also finds that further development is 
necessary prior to deciding the issue of entitlement to a 
separate compensable evaluation for residuals of 
cerebrospinal meningitis with bilateral hearing loss.  Thus, 
such issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected cerebrospinal meningitis is 
not manifested by active pathology, and the veteran's 
service-connected (bilateral) tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected cerebrospinal meningitis with tinnitus are 
not met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.87, 4.124a, Diagnostic Codes 6260, 8019 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
Supp. 2005), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA- administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.
In the present case, the veteran was provided with the notice 
required by the VCAA in February 2003, July 2003, and August 
2004 letters.  Collectively, these letters informed the 
veteran to submit any pertinent evidence that he has in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Center in Grand Junction.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claim for cerebrospinal meningitis with tinnitus, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). For the above reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence, as well as the veteran's contentions.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board also reviewed medical evidence developed in connection 
with prior claims.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran was hospitalized due to 
cerebrospinal meningitis.  He is currently service-connected 
for cerebrospinal meningitis with bilateral hearing loss and 
tinnitus pursuant to Diagnostic Codes 8019-6100, 6260, 
effective February 22, 1993.  

Under Diagnostic Code 8019, meningitis as an active febrile 
disease is rated as 100 percent disabling, with a rating 
otherwise dependent upon residuals, with a 10 percent minimum 
rating assigned.  38 C.F.R. § 4.124a (2006).  Review of the 
record fails to show that the veteran's meningitis is 
manifested by active pathology.  In fact, there is no 
evidence of active pathology since the veteran's in-service 
hospitalization for meningitis.  As the evidence fails to 
show that the veteran's meningitis is active, the veteran's 
disability must be rated on its residuals.  Id.

The veteran's tinnitus, a residual of his cerebrospinal 
meningitis, is assigned a 10 percent evaluation, pursuant to 
Diagnostic Code 6260.  According to a brief dated in 
September 2006, the veteran's representative asserted that 
because the veteran has tinnitus in both ears, he should 
receive a 10 percent evaluation for each ear.  The RO denied 
the veteran's request because under Diagnostic Code 6260, 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's tinnitus, secondary to service-connected 
meningitis, has been assigned the maximum schedular 
evaluation available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular disability evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As discussed above, the issue of entitlement to a higher 
disability evaluation for cerebrospinal meningitis with 
bilateral hearing loss will be discussed in the remand 
section of this decision.  


ORDER

Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis with tinnitus is denied.


REMAND

Review of June 2003 VA treatment records reflect that the 
veteran was fitted for hearing aids.  He last underwent an 
audiometric examination in September 2003.  Subsequent VA 
records show that the veteran has presented to the VA 
Audiology Clinic to have his hearing aids re-adjusted. 

According to a February 2006 statement, the veteran's 
representative suggested that the veteran's bilateral hearing 
loss disability has increased in severity since the September 
2003 VA examination.  Thus, the Board finds that a remand is 
necessary to afford the veteran a VA examination to determine 
the current nature and severity of his bilateral hearing 
loss.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA audiological examination to assess the 
current severity of the veteran's 
service-connected bilateral hearing loss.  
An examination for hearing impairment for 
VA purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination will be conducted 
without the use of hearing aids.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

2.  Upon completion of the above 
requested development, the RO should re-
adjudicate the issue of entitlement to a 
separate compensable evaluation for 
cerebrospinal meningitis with bilateral 
hearing loss.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


